Exhibit 10.4

Form of Amendment to Stock Unit Agreement – 2002 Plan

AMENDMENT TO DELL INC.

STOCK UNIT AGREEMENT

THIS AMENDMENT, effective as of April 17, 2013, is to each Stock Unit Agreement
by and between Dell Inc., a Delaware corporation (the “Company”), and you in
effect as of April 17, 2013 (each, the “Stock Unit Agreement”) in connection
with the Units representing the right to receive that number of shares of the
Company’s common stock (the “Shares”) set forth in your applicable Grant
Summary, subject to the terms and conditions of the Stock Unit Agreement. All
terms used herein with their initial letters capitalized shall have the meanings
given them in the Stock Unit Agreement or the Dell Inc. Amended and Restated
2002 Long-Term Incentive Plan (the “Plan”), unless otherwise defined herein. For
purposes of this Amendment, the Grant Summary shall be treated as a constituent
part of the Stock Unit Agreement.

On April 17, 2013, the Leadership Development and Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) determined
to amend certain outstanding equity awards to provide certain benefits to
holders of such awards in the event of a Change in Control (as defined below).
Accordingly, the Stock Unit Agreement is hereby amended as follows:

 

4. Change in Control — In the event of a Change in Control (as defined below),
either of the Committee or the Board shall have the right, in its discretion,
prior to or at the effective time of the consummation of such Change in Control,
to direct that in lieu of being eligible to receive the Shares that may become
vested under the Stock Unit Agreement you instead will be eligible to receive
either (a) a payment in cash equal to the value of such Shares (without interest
or earnings), based on the amount payable to the Company’s stockholders in
connection with the Change in Control under any agreement pursuant to which the
transactions constituting the Change in Control are effected (the “Transaction
Agreement”) or, in the case of a Change in Control effected without a
Transaction Agreement to which the Company is a party, the fair market value of
a Share at the date the Change in Control occurs (the “Substitute Cash
Consideration”), or (b) shares of the capital stock of any Person successor to
the Company or affiliate of such successor Person, or other consideration (the
“Substitute Property Consideration” and together with the Substitute Cash
Consideration, the “Substitute Consideration”), so long as such Substitute
Property Consideration is, in the good faith judgment of the Committee or the
Board, as applicable, of value equal to or greater than the value of such
Shares. You will be entitled to payment or delivery of your Shares or Substitute
Consideration if, when and to the extent you satisfy the service-based vesting
conditions that apply to the Shares. Notwithstanding the foregoing, if your
employment is terminated by the Company or the Company affiliate with which you
are employed without Cause (as defined below) on or following the effective time
of the Change in Control and prior to the 24 month anniversary of the effective
time of the Change in Control, you will become 100% vested as of your date of
employment termination as to all of the Shares deliverable or payable under the
Stock Unit Agreement (or if the Committee or the Board shall have determined
that your rights under the Stock Unit Agreement shall be settled in Substitute
Cash Consideration or Substitute Property Consideration, such Substitute
Consideration) and payment or delivery thereof shall be made within ten days
following your date of employment termination.

As used herein, the term “Cause” means: (a) a violation of your obligations
regarding confidentiality or the protection of sensitive, confidential or
proprietary information, or trade secrets; (b) an act or omission by you
resulting in your being charged with a criminal offense which constitutes a
felony or involves moral turpitude or dishonesty; (c) conduct by you which
constitutes poor performance, gross neglect, insubordination, willful
misconduct, or a breach of the Company’s Code of Conduct or a fiduciary duty to
the Company or its stockholders; or (d) the determination by the senior
management of the Company that you violated state or federal law relating to the
workplace environment, including, without limitation, laws relating to sexual
harassment or age, sex, race, or other prohibited discrimination.

As used herein, the term “Change in Control” means the occurrence of any of the
following:

(a) a “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the total voting power of the Voting Stock of the
Company;



--------------------------------------------------------------------------------

(b) individuals who on the date of this Amendment constitute the Board (together
with any new directors whose election by such Board or whose nomination by such
Board for election by the stockholders of the Company was approved by a vote of
at least a majority of the members of such Board then in office who either were
members of such Board on the date of this Amendment or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of such Board then in office;

(c) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, other than any
such transaction in which the holders of securities that represented one hundred
percent (100%) of the Voting Stock of the Company immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the voting power of the Voting Stock of the surviving Person
in such merger or consolidation transaction immediately after such transaction;

(d) there is consummated any direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one transaction or a series of related transactions, of all or substantially
all of the assets of the Company and its subsidiaries, taken as a whole, to any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act); or

(e) the stockholders of the Company adopt a plan or proposal for the
liquidation, winding up or dissolution of the Company.

As used herein, the term “Person” means an individual, a corporation, a
partnership, a limited liability company, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

As used herein, the term “Voting Stock” means, with respect to any Person,
capital stock of any class or kind ordinarily having the power to vote for the
election of directors, managers or other voting members of the governing body of
such Person.

 

5. Cash Dividend Equivalents. If the Stock Unit Agreement provides for the
issuance and accumulation of Dividend Equivalent payments with respect to your
Units, the Company will pay you the cash Dividend Equivalent payment amount
accumulated under the Stock Unit Agreement with respect to each Unit converted
to a right to receive Substitute Consideration on the date, if any, on which the
Company delivers to you the Substitute Consideration in accordance with this
Amendment or as soon as administratively practicable thereafter; provided that
in no event shall Dividend Equivalent payments be made later than the fifteenth
day of the third month following the end of the calendar year with respect to
which the right to the Substitute Consideration becomes vested. You will forfeit
your accumulated cash Dividend Equivalent payment amounts attributable to Units
converted to rights to receive Substitute Consideration which are subsequently
forfeited, as of the date of such forfeiture.

 

6. Best-After Tax Results 280G Protection. Section 15 of the Dell Inc. 2012
Long-Term Incentive Plan shall apply to all of your long-term incentive plan
awards, including any awards under the Dell Computer Corporation 2002 Long-Term
Incentive Plan or such plan as amended and restated as the Dell Inc. Amended and
Restated 2002 Long-Term Incentive Plan.

 

7. Construction of Amendment. In all other respects, except to the extent
inconsistent with this Amendment, your Restricted Stock Agreement shall remain
in full force and effect in accordance with its terms immediately prior to the
effectiveness of this Amendment. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Delaware, United States
of America. The exclusive venue for any and all disputes arising out of or in
connection with this Amendment shall be New Castle County, Delaware, United
States of America, and the courts sitting exclusively in New Castle County,
Delaware, United States of America shall have exclusive jurisdiction to
adjudicate such disputes.

 

Dell Inc.    By: